Citation Nr: 0711572	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2004, the veteran withdrew in writing 
from the appeal the issues of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) and entitlement service connection for 
PTSD.  Accordingly, these issues are no longer in appellate 
status and will not be further addressed.  See 38 C.F.R. 
§ 20.204 (2006).   In December 2006, the veteran attended a 
Board hearing at the RO before the undersigned.  A transcript 
of the hearing has been incorporated into the record.   

The underlying issue of entitlement to service connection for 
a psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  

2.  Evidence received since the RO's May 1996 decision was 
not previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 1996 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received since the May 1996 decision is new and 
material, and the veteran's claim for service connection for 
a psychiatric disability, other than PTSD, has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), the Board finds 
that, in view of the Board's favorable disposition of such 
claim, the VCAA and its implementing regulations do not 
prevent the Board from rendering a decision as to that issue.

II.  Analysis

The veteran filed an initial claim for service connection for 
a nervous disorder in March 1987.  The RO denied this claim 
in October 1987 and continued the denial in a September 1988 
rating decision.  The veteran did not timely appeal these 
decisions and they are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  In February 
1996, the RO received additional VA medical evidence dated in 
1995 and 1996.  Thereafter, in May 1996, the RO determined 
that new and material evidence had not been received 
sufficient to reopen the veteran's claim for service 
connection for a psychiatric disability.  In this regard, the 
RO determined that while the evidence received showed current 
psychiatric diagnoses, it did not relate such diagnoses to 
the veteran's service or service-connected disability.  The 
veteran did not timely appeal this decision and it is final 
as to the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  The 
current claim culminates from the appellant's attempt, in 
March 2002, to reopen the previously disallowed claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a psychiatric disability in 
March 2002, the revised version of 3.156 is applicable in 
this appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this 
case, the last final decision is the RO's May 1996 decision 
to not reopen the veteran's claim for service connection for 
a psychiatric disability.  

The evidence on file prior to May 1996 includes the veteran's 
service medical records showing that she reported a history 
of depression or excessive worry on an August 1986 Report of 
Medical History.  This report also notes that she had a 
nervous breakdown prior to service with no sequaele in 
service.  

The evidence further included VA treatment records dated from 
July 1987 to December 1991 reflecting diagnoses of depression 
and dysthymic disorder and showing both inpatient and 
outpatient treatment.  As to the onset of these diagnoses, 
the medical evidence primarily reflects the veteran's 
reported history.  In this regard, a July 1987 VA Medical 
Certificate contains the veteran's report of having problems 
with nerves since 1984.  Another July 1987 record notes that 
the veteran had strong feelings about the way she was 
discharged from service.  In addition, there is a March 1988 
private medical entry from Glenn A. Duncan, M.D., noting that 
the veteran complained of nervousness for one and a half 
months.  In September 1995, VA diagnosed the veteran as 
having an anxiety disorder with panic attacks, recently 
exacerbated by occupational stress.    

The medical evidence that was received after the May 1996 
final RO decision includes not only additional VA and private 
treatment records showing continuing treatment for 
psychiatric disabilities, but it also includes a medical 
opinion linking at least one psychiatric diagnosis to 
service.  Specifically, there is a VA treatment record dated 
in March 2002 and signed by a staff psychiatrist stating that 
the veteran suffered from chronic depression with psychotic 
features and had been ill for several years.  The 
psychiatrist noted that the veteran had conceptions of being 
unfairly treated in service and opined that she had suffered 
from depression since service.  

Additional evidence includes service medical records received 
in October 1998 that were not been previously considered.  
These records show that the veteran was treated for injuries 
in service in May 1978, injuries that were suspected of being 
related to possible physical abuse by the veteran's husband.  
There is also an August 1978 record reflecting a diagnosis of 
a question of gastrointestinal symptoms secondary to anxiety.  
In addition, there is the veteran's testimony from a December 
2006 Board hearing in which she related her psychiatric 
problems to problems she had with her husband while serving 
with him on active duty in Germany.  In addition, in August 
2002, the RO received a decision from the Social Security 
Administration (SSA) finding the veteran disabled for SSA 
benefits purposes effective in March 2001.

The evidence outlined above that was submitted after May 1996 
is certainly pertinent to the present appeal since it relates 
to current psychiatric diagnoses, events in service, and 
includes nexus evidence linking at least one psychiatric 
diagnosis to the veteran's service.  The evidence is 
especially pertinent when considering that the basis of the 
prior final denial in May 1996 was that the evidence did not 
link a present psychiatric diagnosis to service or to a 
service-connected disability.  

In light of the above, the Board finds that the evidence 
submitted after the May 1996 final adverse decision is new, 
in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  The Board further finds that 
the new evidence must be considered material in that it 
relates to the essential elements for service connection for 
a psychiatric disability that was not previously considered.  
This evidence, when considered with evidence previously of 
record, bears substantially upon the specific matters under 
consideration.  In short, the record contains new and 
material evidence to reopen the claim of entitlement to 
service connection for a psychiatric disability other than 
PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, other than PTSD, is reopened; to this extent 
only, the appeal is granted.


REMAND

Now that the veteran's claim of entitlement to service 
connection for a psychiatric disability other than PTSD has 
been reopened, additional medical development is necessary in 
order to properly decide the underlying merits of the claim.  

In light of the fact that the veteran has not been afforded a 
VA examination with respect to this claim, she should be 
scheduled to undergo a VA psychiatric examination in order to 
properly decide this case.  See 38 U.S.C.A. § 5103A(d).  
Specifically, a medical opinion must be obtained that 
addresses the question of whether the veteran's present 
psychiatric disability(ies) is(are) related to her service.  
It is essential that the examining physician review the 
veteran's claims file prior to rendering an opinion in this 
matter.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 127 
(1993). 

Also, although the record presently contains a copy of a 
decision by the Social Security Administration (SSA) awarding 
the veteran disability benefits effective in March 2001, it 
does not include the underlying medical records that were 
considered in conjunction with that determination.  
Accordingly, in view of these outstanding SSA records and the 
possible relevance that they may have to this appeal, an 
attempt should be made to obtain them.  See 38 U.S.C.A. § 
5103A(b)(3); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
the underlying medical records considered 
in reaching decision(s) involving the 
veteran.

2.  The veteran should be scheduled for 
appropriate VA examination to determine 
her psychiatric diagnosis(es) and etiology 
of same.  Prior to the examination, the 
examiner should review the claims folder, 
including all pertinent medical records.  
A complete history of the claimed 
psychiatric disability should be obtained 
from the veteran.  The examiner is 
requested to opine as to whether it is as 
least as likely as not (a 50 percent 
degree of probability or higher) that any 
present psychiatric diagnosis(es) is(are) 
related to the veteran's period of active 
duty service.  

A rationale should be provided for the 
opinion given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  The examination 
report should indicate whether the 
veteran's medical records were reviewed.

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disability other than PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and be afforded an 
appropriate period of time to respond.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


